IN THE SUPREME COURT OF PENNSYLVANIA




In the Matter of                : No. 173 DB 2018 (No. 84 RST 2018)
                                :
                                :
EDWARD L. RUSSAKOFF             : Attorney Registration No. 29684
                                :
PETITION FOR REINSTATEMENT      :
 FROM ADMINISTRATIVE SUSPENSION : (Allegheny County)


                                          ORDER


 PER CURIAM


        AND NOW, this 30th day of November, 2018, the Report and Recommendation of

 Disciplinary Board Member dated November 19, 2018, is approved and it is ORDERED

 that Edward L. Russakoff, who has been on Administrative Suspension, has never been

 suspended or disbarred, and has demonstrated that he has the moral qualifications,

 competency and learning in law required for admission to practice in the Commonwealth,

 shall be and is, hereby reinstated to active status as a member of the Bar of this

 Commonwealth. The expenses incurred by the Board in the investigation and processing

 of this matter shall be paid by the Petitioner.